Title: To Thomas Jefferson from James Sullivan, 2 April 1808
From: Sullivan, James
To: Jefferson, Thomas


                  
                     Sir
                     
                     Boston 2d of April 1808
                  
                  Was it at this moment, demanded of me, why I assume the freedom to trouble you with a letter, I should be unable to give an answer which would in any measure give satisfaction to my own mind: but you are not obliged to read it. I had the honour of yours of the third of march; and while I feel greived at your resolution to retire, I cannot say that I should not do the same under similar circumstances. Could we persuade our countrymen to be free and happy, the reward of our exertions would be great; but this is not to be. The idea is not only tolerated, but is fashionable, that these forms of government cannot be maintained, and the men who openly engage to overthrow the present constitutions, to make way for others are applauded and supported. An alliance with great britian is openly cuntenanced as a denier, and expected resort.
                  Tomorrow is a great day here; in which I have no personal interest. The attempt is to revolutionize this state in order to Affect the election of a president of the united States; then to divide the nation, and establish in this part of this hemishere a different form of government, under the protection of Great britian. You will laugh at this, and so would southern members of Congress but their destruction will come upon them as a whirlwind. I beleive that the party who assume the denomination of republicans will succeed in their election of Governor for the present year. The question is not personal, but whether the Essex Junto, commonly called federalists here, shall overthrow the present administration, and subvert the principles of the National government, divide the union, and leave, as they express it, “the Southern States to defend themselves and to govern their own negroes, or whether the intirety of the nation shall be kept up”?
                  They are now urging the Yazoo claim in favour of Clinton as the next president; but without any design to have him elected. As soon as they can raise an opinion that a president ought to be in the northern part of the union, Clinton will be proclaimed as too old, and King will be their candidate.
                  I am, realy, my friend, tired of this contest, I have no doubt but that I shall be elected governor on next monday but I must decline passing the qualifications. The republicans, talk of principle, but seek offices, they talk of public good, but want places of emolument: indeed this State appears to be so void of principle, that retirement appears to be the only path to happiness. But civil war must fill the interval between anarchy & despotism, and who can then be secure or happy? The walls of Monticello are not impregnigable to the Arm of civil contest, or the rapacious hand of tyranny
                  I am
                  
                     James Sullivan 
                     
                  
               